DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The subject matter of claim 1 is fully supported by parent Application No. 11/606,620. However, the subject matter of claim 1 is not fully supported by parent Application No. 10/801,355 or provisional Application No. 60/508,808. Therefore, claim 1 is given the benefit of the effective filing date of parent Application No. 11/606,620, which is 11/29/2006.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length and does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,806,561. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shadduck (US Pub. No. 2005/0267570) and Wilson et al. (US Pub. No. 2006/0036045).
Shadduck discloses a first shape memory polymer (SMP) (120), the first SMP including a SMP foam (paragraph [0074]), a second SMP (stent 102; paragraph [0073] disclosing the polymer stent body [102] can also be shape memory polymer), wherein the SMP foam is an open cell foam (paragraph [0074]), is biodegradable (paragraph [0023] and claim 17), and includes a first channel (Figures 11-13 and paragraph [0078] describing that the first SMP 120 can carry a shape that extends from 90 to 360 degrees around a portion of the stent 102, thereby forming a channel in which stent 102 lies as illustrated in Figure 12), wherein the second SMP is a cylindrical stent (Figures 5, 11-13, and paragraphs [0056], [0068]) having a first strut (105) that includes the second SMP (since the stent is formed from the SMP) and a second strut (105) that includes the second SMP (since the stent is formed from the SMP), includes a second channel (the lumen of the stent 102), and is included in the first channel (Figures 11-13), wherein the SMP foam is in a first state (temporary shape; Figure 5), and the SMP foam is configured to expand to a second state, radially outward from the second SMP (memory shape; Figures 5 and 11-13), in response to thermal stimulus (paragraphs [0075-0076]), wherein the first SMP is crimped and the second SMP is crimped (paragraph [0072] disclosing the stent [100A] being crimped, wherein the disclosed stent [100A] includes both the first SMP 120 and second SMP 102, thereby both the first SMP and second SMP are crimped as claimed), wherein the SMP foam has a glass transition temperature (Tg) between 300 C and 860 C (paragraph [0078] disclosing between about 300 C and 600 C, which falls within the claimed range), wherein the SMP foam is a thermoset polyurethane polymer (paragraph [0077]), and wherein the first SMP is coupled to a wire and the second SMP is coupled to the wire (paragraph [0064] disclosing an over-the-wire system for introduction into, and navigation through, the lumen of blood vessels, thereby both the first SMP and second SMP are coupled to a wire for delivery thereof).
Shadduck fails to disclose the SMP foam includes a reaction product of a diisocyanate, triethanolamine (TEA), and hydroxypropyl ethylenediamine (HPED). Wilson also discloses an SMP foam for medical devices, including stents and aneurysm occlusion devices (paragraphs [0023], [0056], [0074]). Wilson teaches the SMP foam includes a reaction product of a diisocyanate, triethanolamine (TEA), and hydroxypropyl ethylenediamine (HPED) (paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Shadduck’s SMP foam including a reaction product of a diisocyanate, triethanolamine (TEA), and hydroxypropyl ethylenediamine (HPED) as taught by Wilson. Doing so would have yielded predictable results, namely, yielded a device that can be formed into a permanent primary shape, re-formed into a stable secondary shape, and controllably actuated to recover the permanent primary shape (paragraph [0020]) as is desired by Shadduck for effectively treating and occluding arteriovascular malformations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 8, 2022